t c memo united_states tax_court timothy and barbara kosinski petitioners v commissioner of internal revenue respondent docket no filed date neal nusholtz and richard m lustig for petitioners timothy s murphy for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure and an addition_to_tax for fraud pursuant to sec_6663 of dollar_figure with respect to petitioners’ federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners have unreported flowthrough income for resulting from overstated cost_of_goods_sold on the federal_income_tax return for petitioner timothy kosinski’s solely owned s_corporation whether petitioners are liable for the fraud_penalty pursuant to sec_6663 for the year in issue or in the alternative whether petitioners are liable for the accuracy- related penalty pursuant to sec_6662 whether petitioner barbara kosinski is entitled to relief pursuant to sec_6015 for and whether the statute_of_limitations bars assessment and collection of petitioners’ income_tax liabilities for findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated into our findings by this reference petitioners are married and resided in novi michigan at the time that they filed their petition petitioner timothy kosinski petitioner has been a licensed dentist since and was employed as an associate in a dental practice until in petitioner incorporated timothy f kosinksi p c his solely owned corporation and was practicing dentistry under this name in at the time of trial petitioner barbara kosinski mrs kosinski had been married to petitioner for years she received a bachelor’s degree in psychology from the university of michigan in dearborn and was employed part time as a bank teller at two different banks consecutively during the 1980s at the time of trial mrs kosinski was a full-time homemaker petitioner’s contracting business after the death of his father in petitioner incorporated t j construction co t j construction to continue certain building projects on which his father had been working prior to his death petitioner’s father had been a carpenter and independent_contractor and had worked primarily with thyssen steel inc thyssen steel which manufactures steel wire steel coil and other steel products from through thyssen steel was the only customer of t j construction much of the work performed by t j construction was as a contractor for foundation cement work for two thyssen steel plants most of the work for the plant in detroit michigan was subcontracted out by t j construction to melvin phillips phillips the sole owner of phillips contracting co phillips contracting and phillips was one of several subcontractors for the plant in richburg south carolina phillips and petitioner were close family friends and phillips substantially facilitated petitioner’s entrance into the contracting field on the thyssen steel projects phillips performed the work at the sites and petitioner through t j construction primarily handled the paperwork between phillips and thyssen steel the thyssen steel projects involved numerous jobs for which individual proposals were submitted by phillips to petitioner who then forwarded the proposals to thyssen steel phillips included a 20-percent profit margin in his proposal for each job and petitioner added a 10-percent administrative fee to the figure proposed by phillips before submitting the final proposal to al paas paas the project manager for thyssen steel who then submitted the proposals for final approval by thyssen steel management petitioner typically requested payment from paas for work completed and payments were received from thyssen steel in checks made out to t j construction petitioner then remitted to phillips whatever petitioner determined was owed to phillips after deducting funds previously advanced to phillips by petitioner on several occasions envelopes containing dollar_figure in dollar_figure bills were given by petitioner to paas petitioner’s contact for payment from thyssen steel paas was instrumental in t j construction’s receiving a performance bonus nearly double that which was required by the contract between thyssen steel and t j construction petitioner did not require that paas use the cash in a particular manner or keep receipts for the cash he used and petitioner kept no record of the cash he advanced to paas various methods of payment were used at various times by petitioner to pay phillips or to advance money to phillips during the first couple of years that t j construction was in business it was petitioner’s practice simply to write checks to cash from t j construction’s account to pay himself and phillips during their compilation at a later date he would inform his accountants which of the checks that were written to cash went to phillips and which ones went to petitioner however petitioner was advised by his accountants in late that checks written to cash would no longer be deducted and that petitioner would need documentation such as checks to a specific payee in order to claim a business deduction for those expenses until mid-date petitioner paid phillips and advanced funds on current projects by writing checks in the amount of dollar_figure to phillips from t j construction’s account which checks phillips cashed around that time however petitioner changed his practice and began to advance cash to phillips as well as to write checks made out to phillips from t j construction’s account which checks were then endorsed by phillips back to petitioner and deposited by petitioner into petitioners’ personal bank account allegedly as repayments for cash advanced petitioner did not inform his accountants that he was advancing cash to phillips in addition to writing the checks or that the checks were endorsed back to petitioner and deposited in petitioners’ personal bank account all of the checks that were endorsed back to petitioner were deducted as business_expenses on t j construction’s forms 1120s u s income_tax return for an s_corporation the nature of the cash transactions between petitioner and phillips was such that the actual amount of money paid to phillips could be verified only by petitioner and phillips petitioner kept track of the amounts owed to phillips by t j construction but he destroyed those records regularly phillips did not keep records of the amounts he was owed but rather relied on petitioner to handle the paperwork with regard to the thyssen steel projects from through phillips paid his employees with a combination of checks and cash he did not withhold any taxes and did not issue any forms or forms w-2 wage and tax statement with regard to payments to his employees with the cash he received from petitioner phillips customarily made cash payments to temporary workers to subcontractors to regular employees as incentives and bonuses and to suppliers in addition to substantial cash payments petitioner made three large wire transfers to phillips contracting totaling dollar_figure between and petitioner treated these amounts as cost_of_goods_sold for the relevant years however petitioner also treated these amounts as cash advances or loans to phillips and he made out to phillips from t j construction’s account and had phillips endorse back to him checks equal to the total of the wire transfers which checks petitioner then deposited into petitioners’ personal bank account even though petitioner had not advanced his own funds with regard to the wire transfers both the amounts transferred by wire transfer and the checks made payable to phillips that were endorsed back to petitioner were treated as cost_of_goods_sold during the preparation of petitioners’ and t j construction’s tax returns resulting in the full amounts of the wire transfers being so treated twice in late date phillips needed a personal loan of dollar_figure petitioner advanced funds to phillips out of his personal accounts but he then had phillips endorse checks out of t j construction’s account back to him which checks were then deposited in petitioners’ personal bank account the checks made payable to phillips and endorsed back to petitioner were then treated as cost_of_goods_sold on t j construction’s return for petitioners regularly kept hundreds of thousands of dollars in cash in their home safe and safe-deposit boxes as well as at petitioner’s dentistry office between and petitioners phillips and nina spratt an employee of petitioner’s dental office cashed checks and withdrew cash totaling dollar_figure in dollar_figure increments both from petitioners’ personal account and from that of t j construction the dollar_figure amount was just below the dollar_figure threshold at which banks are required to report large transactions to the federal government which resulted in these cash transactions’ avoiding at least immediate scrutiny in the year in issue petitioner cashed or caused to be cashed checks totaling dollar_figure in and petitioner cashed or caused to be cashed checks totaling dollar_figure and dollar_figure respectively mrs kosinski regularly withdrew cash in dollar_figure increments from petitioners’ checking accounts at her husband’s direction between and she cashed nearly checks for her husband totaling approximately dollar_figure million in alone mrs kosinski cashed checks each for dollar_figure on one occasion she wrote a check to cash for dollar_figure and left the check in an envelope under a doormat for phillips to pick up petitioner wrote checks totaling dollar_figure in to phillips or phillips contracting that were endorsed back to petitioner and deposited into the personal bank account of petitioners in and petitioner wrote checks totaling dollar_figure and dollar_figure respectively that were endorsed back to petitioner and deposited into the personal bank account of petitioners all of the checks that were made payable to phillips or to phillips contracting but endorsed back to petitioner were treated as cost_of_goods_sold on the forms 1120s of t j construction for tax years through from early through petitioner’s brother george kosinski performed substantial home improvements on petitioners’ personal_residence and on the home in which petitioner’s mother lived which home was owned by petitioners the work performed by george kosinski was billed by his company rougewood construction to tim kosinski but was paid for by checks out of t j construction’s account until date invoices from rougewood construction were addressed to petitioners’ personal_residence beginning in date the invoices were addressed to petitioner at his business address all of the checks to rougewood construction totaling nearly dollar_figure from through were signed by petitioner and none had any notation indicating that they were for personal expenses payments to rougewood construction for personal home improvement expenses of petitioners were deducted as business_expenses on the forms 1120s of t j construction some of the personal home improvement work for petitioners was performed by star mechanical a subcontractor of rougewood construction and star mechanical billed its expenses to t j construction at the direction of george kosinski preparation of petitioners’ federal tax returns susan pereira pereira an employee of plotnik associates was the certified_public_accountant c p a who did the accounting for t j construction and for petitioner’s dental practice from through she also prepared the form sec_1040 u s individual_income_tax_return for petitioners and the forms 1120s for t j construction during that period the returns prepared by pereira were signed by steven j plotnik also a c p a for purposes of preparing the form sec_1040 petitioner generally provided pereira with forms w-2 yearend bank statements indicating any interest or dividend accounts and copies of some relevant canceled checks and bills for purposes of preparing the forms 1120s for t j construction petitioner generally provided pereira with bank statements check stubs check stubs received from thyssen steel and green sheets which were petitioner’s handwritten ledgers recording gross_receipts and expenditures from t j construction’s account pereira did not use the green sheets provided unless she had a question about something in her review of the bank statements and check registers during the course of her compilation and preparation of petitioners’ and t j construction’s tax returns pereira relied on deposits into t j construction’s bank account in determining the company’s gross_receipts and on t j construction’s check stubs which were categorized by pereira based on the information recorded on the check stubs in determining cost_of_goods_sold operating_expenses and other deductible expenditures all checks written to phillips or to phillips contracting from t j construction’s bank account were included in the cost_of_goods_sold listed on the forms 1120s once the forms 1120s were completed the returns and a financial statement were hand delivered or mailed by plotnik associates to petitioner who was directed to sign and mail the returns petitioner never informed pereira that he was advancing large amounts of cash to phillips or that the checks made payable to phillips were being endorsed back to petitioner and deposited into petitioners’ personal account she first became aware of the cash transactions and of the checks that were endorsed back to petitioner when the irs initiated a criminal investigation of petitioners as discussed below the green sheets that petitioner provided to pereira included as business deductions of t j construction estimated_tax payments made on behalf of petitioner personally on one occasion in or pereira compared petitioner’s figures on his green sheets with the figures she calculated and explained to him that tax_payments made on behalf of petitioner personally when paid_by t j construction were additional income to petitioner and not business_expenses of the company pereira had frequent discussions with petitioner regarding the books_and_records of t j construction but petitioner never disclosed to her that payments to rougewood construction and to star mechanical out of t j construction’s account were for his personal benefit or that they were related to personal home improvements when pereira sorted the check stubs that she was provided during her compilation for t j construction she categorized these payments under cost_of_goods_sold as payments to subcontractors because the names of the payees did not trigger any suspicion regarding whether the payments were business items no notation was made on the check stubs that the payments were personal petitioner’s green sheets listed the payments as miscellaneous expenses of t j construction and pereira was never informed otherwise by petitioner in addition t j construction issued forms to rougewood construction and to star mechanical for through for payments made to those entities to cover the personal expenses of petitioners criminal investigation and conviction during an initial interview with special agents of the criminal_investigation_division of the internal_revenue_service irs on date when asked why he and his wife had been consistently withdrawing large sums of cash from their accounts petitioner represented to the special agents that he was putting away money in anticipation of the y2k problem petitioner stated that he had dollar_figure in cash in petitioners’ personal safe at home and another dollar_figure in cash in safe-deposit boxes upon review of the contents of the home safe the special agents found envelopes each containing dollar_figure in dollar_figure bills totaling dollar_figure when asked why he withdrew cash in dollar_figure increments petitioner stated that he did it because that was the way his father used to make cash withdrawals and that he understood that a form must be filled out if cash transactions exceed dollar_figure at the initial interview with the special agents petitioner did not mention that he made regular cash payments to phillips at petitioner’s second interview days later the special agents’ review of the contents of petitioners’ safe-deposit boxes revealed envelopes each containing dollar_figure in cash totaling dollar_figure when the special agents asked about the balance of the cash that petitioners had withdrawn over the last years which the special agents estimated at approximately dollar_figure million petitioner said that he spent it he did mention to the special agents at that time that phillips his main contractor preferred to be paid in cash and informed them that petitioner issued forms to phillips each year but phillips did not sign receipts for the cash payments he received from t j construction on date a grand jury returned a nine-count indictment against petitioner including a one count of conspiracy to defraud the irs and to structure currency_transactions to evade reporting requirements b five counts of subscribing a false federal tax_return and c three counts of structuring a currency transaction to evade reporting requirements the grand jury also returned a three-count indictment against mrs kosinski including one count of conspiracy and two counts of structuring currency_transactions the government alleged in the indictment that petitioners withdrew cash amounting to dollar_figure for the purpose of concealing phillips’s payment of taxable wages in cash to his employees between and a jury found petitioner guilty of seven counts the conspiracy count all of the false tax_return counts and one structuring count and not guilty on two of the three structuring counts petitioner was initially sentenced to imprisonment of two concurrent 30-month sentences and a 2-year and 1-year concurrent supervised release the case was appealed to the united_states court_of_appeals for the sixth circuit which remanded the case for resentencing upon resentencing petitioner was sentenced to months in a halfway house months in home confinement and years of probation in addition to being ordered to pay a dollar_figure fine the united_states court_of_appeals for the sixth circuit has again remanded the case for resentencing 480_f3d_769 6th cir mrs kosinski pleaded guilty to one count of structuring currency_transactions and received probation in addition to being ordered to pay a dollar_figure fine and perform hours of community service when she pleaded guilty mrs kosinski testified under oath that no one had threatened her or her loved ones to induce her to plead guilty and no one had promised her favorable treatment if she pleaded guilty she also explained her involvement in petitioner’s currency structuring transactions my husband and i agreed that i would go to the bank hundreds of times almost always and took money out in the amount of dollar_figure this is between and the account usually had a sic substantial more money in it than what i withdrew the withdrawals were kept in an amount so that the bank would not have to fill out the federal reports for cash withdrawals over dollar_figure phillips was indicted and pleaded guilty to conspiracy to defraud the united_states and to tax_evasion for the taxable_year with respect to paying his employees in cash with no income_tax withholdings failing to issue forms and forms w-2 and failing to file his own income_tax returns he was sentenced to months’ incarceration and years’ supervised release and he was ordered to file income_tax returns for the taxable years through opinion unreported flowthrough income as a general_rule a taxpayer challenging the commissioner’s determinations in a notice_of_deficiency bears the burden_of_proof rule a that burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements under the code to substantiate any item has maintained all records required by the code and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b petitioners have not satisfied the conditions for shifting the burden_of_proof to respondent in any event the evidence establishes overstatement of cost_of_goods_sold resulting in understated income and understated tax_liability in calculating gross_income taxpayers may offset gross_receipts by the cost_of_goods_sold 88_tc_654 sec_1_61-3 income_tax regs in order to substantiate claimed cost_of_goods_sold taxpayers are expected to maintain adequate_records sec_6001 sec_1_6001-1 income_tax regs on the form_1120s for petitioner’s solely owned corporation t j construction petitioners claimed cost_of_goods_sold in the amount of dollar_figure all checks made payable to phillips or to phillips contracting were treated as cost_of_goods_sold including dollar_figure in checks that were issued to phillips endorsed back to petitioner and then deposited in petitioners’ personal bank account respondent disallowed the costs of good sold for these checks respondent concedes that petitioner made cash advances of dollar_figure million to phillips in and may treat dollar_figure million of the checks that were endorsed back to petitioner as cost_of_goods_sold petitioners assert that their estimation of cash advanced to phillips in is closer to dollar_figure million petitioners have presented no credible_evidence that more than dollar_figure million was advanced to phillips in petitioner cashed or caused to be cashed checks totaling dollar_figure this amount is far less than the dollar_figure million in cash that petitioners claim was advanced to phillips that year petitioner has presented no credible substantiating documentation regarding the amount of cash he claims to have advanced to phillips rather he regularly destroyed the records he created to keep track of such cash advances and the balances owed phillips additionally the record shows that petitioners’ dealings in cash extended beyond his transactions with phillips on several occasions petitioner gave cash to paas who was responsible for approving his bids and recommending him for bonuses from thyssen steel petitioners kept substantial cash hoards in their home safe and in safe-deposit boxes petitioner made a dollar_figure personal loan to phillips in date for which he then wrote checks made payable to phillips out of t j construction’s account and had phillips endorse them back to petitioner who then deposited them in his personal accounts those checks were deducted as a business_expense of t j construction on its form_1120s for that year one of the checks that was endorsed back to petitioner for dollar_figure is related to a dollar_figure wire transfer from t j construction to phillips petitioner’s accountants treated as cost_of_goods_sold both the wire transfer amount and the endorsed back check made payable to phillips which supposedly represented phillips’s indebtedness for receipt of the wired funds and thus resulted in the dollar_figure amount’s being subtracted twice from gross_receipts as cost_of_goods_sold both the wire transfer and the matching endorsed back check occurred on date petitioners have conceded the dollar_figure duplication of cost of good sold related to the wire transfer in and they have also conceded that additional wire transfers totaling dollar_figure million were treated similarly in resulting in dollar_figure million of costs of good sold being subtracted from gross_receipts twice in however that year is not before the court in this case petitioners argue that the cash advances to phillips and the endorsed back checks should be viewed as two independent liabilities stemming from separate and unrelated facts under such treatment the cash advances from petitioner to phillips would be viewed as personal loans and the endorsed back checks would be viewed first as compensatory payments to phillips and then as repayments to petitioner of the borrowed funds when the check was endorsed back to petitioner thus because the endorsed back checks would be viewed as compensatory payments when issued from t j construction all of the endorsed back checks would be deductible business_expenses of t j construction and the taxability to petitioner of the endorsed back checks would be dependent on how much cash was advanced as loans to phillips petitioners argue that the tax treatment outlined above is required because it is undisputed that t j construction owed phillips money and thus the checks issued to phillips were payments of legitimate corporate obligations we are not persuaded by petitioners’ retroactive portrayal of the transactions between phillips and petitioners it is not a necessary conclusion that all of the checks made payable to phillips were payments of legitimate obligations of t j construction there is no credible_evidence in the record regarding the amounts that t j construction owed to phillips and petitioner kept no reliable records to substantiate any liabilities or payments because t j construction is a flowthrough entity petitioners claimed the benefit of the corporate deductions and costs of good sold taken for checks written to phillips for which phillips did not actually receive payment due to the volume of the cash withdrawn by petitioners and the absence of any accurate records as to how much actually was given to phillips it is impossible to determine how much of the amount_paid out in endorsed back checks represented payments received by phillips however respondent has conceded dollar_figure million as an approximation of cash received by phillips from petitioner and thus dollar_figure million of the endorsed back checks is allowable as cost_of_goods_sold in in an amended answer respondent alleged that the cost_of_goods_sold of t j construction was overstated by an additional dollar_figure because t j construction paid for personal home improvement expenses of petitioner in that amount in for work performed by petitioner’s brother and his brother’s subcontractor petitioners concede that these payments are personal but they allege that they were not improperly treated under cost_of_goods_sold for on the form_1120s because petitioner allegedly had contributed funds to t j construction in prior years in order to cover the home improvement expenses although the capital contributions made by petitioner in prior years were not included in the income of t j construction petitioners argue that they should have been included and then the later deductions should be allowed in support of their argument petitioners cite lemler v commissioner tcmemo_1980_507 where this court held that payments made to a corporation in reimbursement by the owner of the corporation should be included in the corporation’s income because we are not persuaded by the evidence petitioners have presented in support of their allegation that prior contributions were made to t j construction as reimbursements in advance we need not reach the question of whether such reimbursements should be included in the corporation’s income we hold that the disbursements from t j construction to pay for improvements on the personal home of petitioners and on the home occupied by petitioner’s mother are not cost_of_goods_sold and create additional flowthrough income to petitioners in fraud_penalty the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 113_tc_99 respondent has the burden of proving by clear_and_convincing evidence an underpayment for the year in issue and that some part of the underpayment for that year is due to fraud sec_7454 rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 dealing in cash is also considered a badge of fraud by the courts because it is indicative of a taxpayer’s attempt to avoid scrutiny of his finances see id pincite whether a taxpayer has consistently underreported income over an extended period of time is also a relevant factor in analyzing whether the taxpayer had a fraudulent intent in understating his tax_liability 732_f2d_1459 6th cir affg tcmemo_1982_603 respondent’s burden regarding the underpayment_of_tax in support of the fraud_penalty has been met petitioners have conceded more than dollar_figure in overstatements of cost_of_goods_sold and we have found clear_and_convincing evidence for the reasons set forth above that approximately dollar_figure million more was overstated by petitioners in those overstatements resulted in substantial understatements of petitioners’ tax_liability for that year the evidence in this case also establishes the existence of several badges_of_fraud in petitioners’ financial dealings petitioners understated their income in by approximately dollar_figure million and the record shows that they understated their income by similarly substantial amounts in at least and the years immediately before and after the year in issue petitioner kept some detailed records regarding expenses but regularly destroyed those that recorded his cash disbursements to phillips petitioner did not inform his accountants about the substantial cash withdrawals and payments to phillips and the records he provided to his accountants did not disclose such cash transactions on their face he adopted this course after being advised by his accountants that checks to cash would not be deducted on returns prepared by the accountants there are multiple inconsistencies and implausible explanations of behavior in the testimony of both petitioners for instance petitioner testified at one point that his profit margin was from work performed by subcontractors other than phillips at another time he admitted that phillips was his primary contractor and represented the majority of his cost_of_goods_sold expenditures when asked at his first meeting with special agents from the irs about why he kept hundreds of thousands of dollars in cash on hand petitioner claimed that he was accumulating cash in anticipation of the y2k problem never mentioning his cash dealings with phillips at his second interview with them when asked what happened to the additional dollar_figure million in cash petitioners had withdrawn over the preceding years petitioner told the special agents that he had spent the cash and mentioned phillips for the first time mrs kosinski who had worked previously as a teller at two different banks admitted to withdrawing personally nearly dollar_figure million in dollar_figure cash increments on behalf of her husband from through nearly dollar_figure million of which was withdrawn in alone although she testified in her criminal proceeding that she made hundreds of dollar_figure withdrawals so that the bank would not have to fill out federal reports for cash transactions over dollar_figure mrs kosinski testified in this case that she did not know and never inquired about her husband’s purpose in withdrawing the cash why the money was withdrawn in dollar_figure increments or what her husband did with the money once she gave it to him mrs kosinski also testified that she did not know that her husband was making substantial cash payments to phillips yet she also testified that on one occasion she left a dollar_figure check payable to cash under a doormat for phillips at her husband’s direction not only did petitioners both participate in structuring substantial cash transactions they both gave inconsistent and implausible testimony regarding that issue evidence of fraud in this case also includes the substantial number of structured cash transactions outlined above in which petitioners regularly engaged over several years petitioners purposefully made withdrawals just below the threshold at which financial institutions are required to report to the government and documented or failed to document their use of the cash in such a way that not even petitioner could verify where the money went petitioners had on hand nearly half a million dollars in cash in their personal safe at home and in their safety deposit boxes when criminal investigators from the irs first interviewed them petitioner’s statements to the criminal investigators at his first meeting with them regarding his purpose in hoarding cash differed from those statements made at his second meeting with them although petitioner’s conviction for subscribing false federal tax returns does not collaterally estop him from denying that he fraudulently understated petitioners’ income_tax_liability his conviction is evidence of fraudulent intent see 84_tc_636 petitioners assert that any inaccuracies in their reported tax_liabilities for the relevant years are attributable primarily to miscommunication between them and their return preparers and accountants susan pereira and steven j plotnik petitioners claim that their accountants should have caught several of the checks that were for personal expenses by looking at records some of which were made available to the accountants outside of the bank statements and check stubs of t j construction however petitioners’ accountants were hired by petitioners to perform only a compilation of their accounts and prepare their tax returns the evidence does not show that the accountants could have discerned the nature of the extensive cash dealings by petitioners if the additional documents had been reviewed although petitioner’s accountants had warned him that checks must be made payable to the actual recipients of the money petitioner never informed them of his cash transactions which were obviously designed to circumvent their advice to him the first time the accountants were made aware of any cash dealings was when approached by irs agents investigating petitioners for criminal tax violations a taxpayer is not entitled to shift responsibility for inaccurate returns onto his return preparer where the preparer is not provided with complete and accurate information regarding the taxpayer’s income and expenses see 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 301_f2d_484 5th cir affg tcmemo_1959_172 the responsibility of filing accurate returns remains principally with the taxpayer especially where the taxpayer has taken an active and controlling role regarding the information that is used for the preparation of the returns see medlin v commissioner tcmemo_2003_224 affd 138_fedappx_298 11th cir petitioners cannot blame their return preparers for the substantial errors in reporting their tax_liability for when petitioner who alone possessed the information that would have indicated potential discrepancies between petitioners’ actual tax_liabilities and the amounts reported on their returns provided the accountants with misleading information and documentation regarding the nature of disbursements out of t j construction see bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir furthermore petitioner’s failure to inform the accountants despite regular meetings with them of the existence of the cash advances from petitioner to phillips or that phillips was endorsing checks received from t j construction back to petitioner who was then depositing those funds in petitioners’ personal bank account is indicative of fraud see medlin v commissioner supra ishler v commissioner tcmemo_2002_79 petitioners cite 187_fedappx_915 11th cir in support of their contention that the errors on petitioner’s tax returns are due to confusion between petitioner and his accountants and not fraudulent intent we have found for the reasons stated above that the errors were deliberately designed by petitioner and were coupled with several other indications of fraudulent intent as outlined above the evidence indicates the fraudulent intent of both petitioner and mrs kosinski with regard to the overstatement of cost_of_goods_sold and understatement of their taxable_income for petitioners have not proven that any part of the underpayments was not attributable to fraud see sec_6663 on consideration of the entire record we conclude that petitioners are liable for the fraud_penalty determined under sec_6663 sec_6015 relief generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may seek relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either mrs kosinski seeks relief under sec_6015 for sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir respondent argues that mrs kosinski has failed to meet the requirements of subparagraphs c and d of sec_6015 petitioners argue that mrs kosinski meets the requirements of sec_6015 because she had no actual knowledge of improper deductions taken on petitioners’ tax_return and because she did not benefit from the improper deductions because of the volume of income on the tax_return petitioners urge the court to consider how a reasonable person would react to a tax_return where dollar_figure of taxable_income is reported and dollar_figure of tax is paid knowing that her spouse had withdrawn large amounts of cash from the bank we understand petitioners’ argument to be that mrs kosinski was not capable of understanding that excessive costs of good sold and deductions were improperly claimed on their tax_return for because there was too much money involved overall for her to notice the discrepancy given mrs kosinski’s education and employment history as well as her substantial and active role in the cash structuring transactions we are not persuaded by this argument petitioners also argue that mrs kosinski was unaware of any necessary increase in petitioners’ income due to the dollar_figure of expenses related to improvements to petitioners’ home that was paid out of t j construction’s account and deducted as business_expenses petitioners make no argument with regard to sec_6015 that it would be inequitable to hold mrs kosinski liable for the deficiencies in tax stated on petitioners’ joint_return mrs kosinski is a college graduate and has previous work experience as a bank teller for two different banks from through she cashed approximately dollar_figure million in checks all in dollar_figure increments from petitioners’ personal and business accounts she cashed checks totaling over dollar_figure during mrs kosinski testified that she did not know her husband’s purpose for the cash withdrawn or what he did with it once she gave it to him on one occasion at her husband’s direction she wrote a check to cash in the amount of dollar_figure and left the check in an envelope under a doormat for phillips she testified that she never asked her husband why they were withdrawing millions of dollars of cash in dollar_figure increments from their bank accounts mrs kosinski testified that she did not know that checks from t j construction’s bank account rather than from petitioners’ personal account were written to pay for approximately dollar_figure of improvements on petitioners’ home and the home of petitioner’s mother between and mrs kosinski was aware of the extensive improvements being made to her home and the majority of the invoices from rougewood construction in for the home improvements were addressed to petitioners’ personal_residence petitioners shared a joint checking account for personal finances mrs kosinski’s name was on the account and she wrote checks on that account even if her husband was responsible for balancing their joint checking account as mrs kosinski testified it is implausible that mrs kosinski was not aware that the expenses for improvements to petitioners’ home were paid out of t j construction’s bank account and not from petitioners’ personal account we do not believe mrs kosinski’s implausible testimony and conclude that she was an active_participant in a fraudulent scheme to understate petitioners’ income and tax_liability she has not met the requirement of sec_6015 nor has she established pursuant to sec_6015 that it would be inequitable to hold her liable for the deficiency in petitioners’ tax for statute_of_limitations as a general_rule sec_6501 provides that any_tax must be assessed within years of the date on which the pertinent tax_return was filed sec_6501 however an exception exists in the case of a false_or_fraudulent_return under which exception tax may be assessed at any time sec_6501 respondent bears the burden of proving fraud in this context sec_7454 rule b because respondent has done so here for the reasons explained above assessment of petitioners’ tax_liability is not barred by the statute_of_limitations we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered under rule
